Citation Nr: 1003782	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-13 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent 
disabling for chronic right shoulder strain, posttraumatic, 
with atrophy of the rhomboid and trapezius muscles 
(dominant).

2. Entitlement to an evaluation in excess of 30 percent 
disabling for sympathetic reflex dystrophy (previously 
neurological findings of hypesthesia, dysesthesias and tremor 
right thumb, with numbness in right hand and right thumb 
tremor).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The appellant served in the United States Army Reserve on 
active duty for training (ACDUTRA) from June 14, 1999 to 
August 19, 1999 and May 31, 2000 to July 27, 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
RO in Lincoln, Nebraska, which continued evaluations of 30 
percent for chronic right shoulder strain, posttraumatic, 
with atrophy of the rhomboid and trapezius muscles, and 30 
percent for sympathetic reflex dystrophy.

Subsequent to the issuance of the June 2008 supplemental 
statement of the case (SSOC), additional service treatment 
records were associated with the claims file.  This evidence 
is not relevant to the issues on appeal.  The Board concludes 
that there is no prejudice to the appellant by the Board's 
consideration of the issue presently on appeal without first 
remanding it to the agency of original jurisdiction (AOJ).  
See Bernard v. Brown, 4 Vet. App. 384, 392- 94 (1993).


FINDINGS OF FACT

1. The appellant is right hand dominant.

2. The appellant's chronic right shoulder strain with atrophy 
of the rhomboid and trapezius muscles is manifested by 
tenderness, tendonitis, limitation of motion, painful 
movement, weakness, guarding of movement, and daily flare ups 
of increased pain.  

3. The appellant's sympathetic reflex dystrophy is manifested 
by tremors, numbness, paresthesias, dysesthesias, and 
impaired coordination of the right thumb.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for 
chronic right shoulder strain with atrophy of the rhomboid 
and trapezius muscles are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5201 (2009).

2. The criteria for an evaluation in excess of 30 percent for 
sympathetic reflex dystrophy are not met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, 
Diagnostic Code 8515 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

For an increased compensation claim, the veteran must be 
notified that he must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), vacated and remanded by, Vazquez-Flores v. 
Shinseki, --- F.3d ----, 2009 WL 2835434 (Fed. Cir. Sep 04, 
2009).  Recently, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the notice 
described in 38 U.S.C. § 5103(a) need not be veteran 
specific, i.e., it need not notify the veteran of alternative 
diagnostic codes, and that that the statutory scheme does not 
require "daily life" evidence for proper claim 
adjudication.  Vazquez-Flores v. Shinseki, --- F.3d ----, 
2009 WL 2835434 (Fed. Cir. Sep 04, 2009).  Thus, any error 
related to the aforementioned is harmless. 

Following the initial adjudication of the appellant's claims, 
letters dated in March 2008 and May 2008 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; 
Pelegrini II, 18 Vet. App. at 120-21; Vazquez-Flores, supra.  
The letters advised the appellant of the information 
necessary to substantiate the claims for increased ratings, 
and of his and VA's respective obligations for obtaining 
specified different types of evidence.  The appellant was 
informed of the specific types of evidence he could submit, 
which would be pertinent to his claims, and told that it was 
ultimately his responsibility to support the claims with 
appropriate evidence.  In addition, the letters provided the 
appellant with notice concerning the assignment of disability 
ratings and effective dates.  

Subsequent to the issuance of the March 2008 and May 2008 
letters, the appellant's claims were readjudicated in a June 
2008 supplemental statement of the case (SSOC).  Thus, there 
was no deficiency in notice and a harmless error analysis is 
not necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records, to the 
extent available, and VA medical records are in the file.  
The appellant has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the appellant an appropriate VA examination 
in December 2007.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
appellant's service-connected disabilities since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  While the appellant's 
attorney argues that the examination was inadequate because 
no motor impairments were found on examination, the Board 
disagrees.  Simply because the attorney disagrees with one of 
the findings of the examination does not in and of itself 
constitute a deficiency in the examination.  On the contrary, 
the Board finds the examination report in this case to be 
comprehensive and sufficient in assessing the severity of the 
appellant's disabilities.  In this regard, it is noted that 
the examiner reviewed the appellant's claims file and 
relevant medical history prior to the examination.  The 
opinion rendered by the examiner is supported by objective 
and clinical findings, and addresses the relevant rating 
criteria.  The Board, therefore, concludes that the December 
2007 examination report is adequate upon which to base the 
decisions in this case.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II. Increased Ratings

The appellant seeks increased ratings for his service-
connected chronic right shoulder strain with atrophy of the 
rhomboid and trapezius muscles, and sympathetic reflex 
dystrophy, each currently evaluated as 30 percent disabling.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. West, 
12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

a. Chronic right shoulder strain with atrophy of the rhomboid 
and trapezius muscles

The appellant's chronic right shoulder strain with atrophy of 
the rhomboid and trapezius muscles is currently assigned a 30 
percent rating under Diagnostic Code 5201 for limitation of 
motion.  The evidence of record indicates that he is right-
handed.  As his right shoulder and arm are among his major 
extremities, they will be rated as such.  

Diagnostic Code 5201 provides that limitation of motion of 
the arm midway between the side and shoulder level is rated 
as 30 percent for the major shoulder and 20 percent for the 
minor shoulder; limitation of motion of the arm to 25 degrees 
from the side is rated as 40 percent for the major shoulder 
and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.  
Full range of motion of the shoulder is 0 to 180 degrees of 
abduction and forward elevation (flexion) and 0 to 90 degrees 
of internal and external rotation.  38 C.F.R. § 4.71, Plate 
I.

On VA examination in December 2007, the appellant indicated 
that his right shoulder condition had gotten progressively 
worse.  He reported constant pain that was worst first thing 
in the morning.  The pain upon awakening was described as 
sharp, throughout the entire shoulder, and rated as 7/10.  
The appellant indicated that after taking medication, he 
would have constant dull aching pain in the shoulder for the 
rest of the day, which he rated as 3 to 5/10.  The pain was 
associated with stiffness, weakness, fatigability and 
decreased motion.  The appellant reported flares at least 
once a day, which occurred with use of the right shoulder.  
During a flare, the pain would increase sharply to 8/10, and 
the appellant would not be able to use his right arm "at 
all."  The appellant denied any incapacitating episodes.  He 
was limited in lifting, carrying and working above his head.  
He was on medication but was not using any assistive devices.  
The appellant reported missing one day of class due to his 
shoulder condition.  There was no deformity, giving way, 
effusion, or episodes of locking, dislocation or subluxation.  
Range of motion testing revealed forward flexion of 0 to 110 
degrees, with pain beginning at 85 degrees; limitation of 
motion on repetitive use was 0 to 95 degrees.  Abduction was 
0 to 100 degrees, with pain beginning at 80 degrees; 
limitation of motion on repetitive use was 0 to 85 degrees.  
It was noted that the factor most responsible for the 
additional limitation of motion was pain.  External rotation 
was 0 to 60 degrees, with pain beginning at 40 degrees; there 
was no additional limitation of motion on repetitive use.  
Internal rotation was 0 to 40 degrees, with pain beginning at 
30 degrees; there was no additional limitation of motion on 
repetitive use.  The examiner noted that there was no loss of 
bone or part of bone, no recurrent shoulder dislocations, no 
inflammatory arthritis, and no joint ankylosis.  X-rays 
showed a normal right shoulder.  The appellant was diagnosed 
with chronic right shoulder strain, post-traumatic, with 
atrophy of the rhomboid and trapezius muscles.  

In order to establish a rating higher than 30 percent under 
Diagnostic Code 5201, the medical evidence would need to show 
limitation of motion of the arm to 25 degrees from the side.  
With respect to the DeLuca criteria, it is noted that the 
evidence demonstrates findings of functional loss due to 
painful motion, tenderness, weakness, and flare-ups of pain.  
At the December 2007 examination, even when considering 
additional limitation of motion on repetitive use, as caused 
by pain, the appellant was still able to forward flex to 95 
degrees and abduct to 85 degrees.  The Board acknowledges 
that the appellant reports that he experiences flare-ups of 
increased pain at least once a day, and that during this time 
he is unable to move his arm.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006).  However, the appellant's 
symptoms to include flare-ups of increased pain were taken 
into account in the assignment of his current 30 percent 
rating.  The Board finds that this rating properly 
compensates him for his symptoms.  His functional impairment 
as a result of flare-ups of symptomatology does not warrant a 
greater disability evaluation than already assigned.  There 
is no medical evidence of record indicating that the Veteran 
currently experiences pain which causes additional limitation 
of motion beyond that contemplated by the assigned 
evaluation.  Accordingly, the Board finds that an even higher 
rating under the DeLuca criteria for the same symptoms is not 
warranted.  See 38 C.F.R. § 4.14 (avoidance of pyramiding).  

The Board has considered other possible avenues for a higher 
rating.  Impairment of the major humerus involving fibrous 
union is rated at 50 percent under Diagnostic Code 5202, and 
intermediate ankylosis of the major scapulohumeral 
articulation is rated at 40 percent under Diagnostic Code 
5200.  38 C.F.R. § 4.71a.  There is, however, no evidence of 
these conditions in the record.  Indeed, the X-rays taken at 
the December 2007 examination were negative for any fractures 
or dislocation.  Additionally, the medical evidence does not 
indicate intermediate degrees of residual weakness, pain or 
limitation of motion so as to warrant a higher rating by 
analogy to Diagnostic Codes 5200 and 5202.  Thus, a higher 
rating is not available under the other diagnostic codes for 
shoulder disabilities.  

Furthermore, the Board has considered the rule for staged 
ratings.  Fenderson, supra; Hart, supra.  However, as the 
evidence does not show that the criteria for a rating in 
excess of 40 percent for the appellant's right shoulder 
disability have been met at any time during the period on 
appeal, the Board concludes that staged ratings are 
inapplicable.

In light of the foregoing, the Board concludes that a higher 
rating for chronic right shoulder strain with atrophy of the 
rhomboid and trapezius muscles is not warranted.  Although 
the veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Sympathetic reflex dystrophy

The appellant's sympathetic reflex dystrophy is currently 
assigned a 30 percent rating under Diagnostic Code 8515 for 
paralysis of the median nerve.  

Diagnostic Code 8515 provides that moderate incomplete 
paralysis is rated 30 percent disabling on the major side and 
20 percent on the minor side; and severe incomplete paralysis 
is rated 50 percent disabling on the major side and 40 
percent on the minor side.  Complete paralysis of the median 
nerve, with the hand inclined to the ulnar side, the index 
and middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb at 
right angles to palm; flexion of wrist weakened; pain with 
trophic disturbances, is rated 70 percent disabling on the 
major side and 60 percent on the minor side.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. 
§ 4.124a.  

The Board observes that the words "mild," "moderate," and 
"severe" are not defined in the VA rating schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

At the December 2007 examination, the appellant reported that 
his sympathetic reflex dystrophy had improved since he began 
using Gabapentin four years ago.  The tremor had nearly 
resolved, with only one or two occurrences a month.  
Overexertion of the right shoulder, among other things, could 
trigger the tremor.  The appellant reported constant 
decreased or absent sensation that was not improved with 
Gabapentin, but the paresthesias and dysesthesias had 
improved somewhat.  He continued to have tingling and burning 
pain several times a week, which he described as moderate.  
The appellant reported having difficulty with tasks requiring 
fine motor skills and manual dexterity.  On motor examination 
of the right upper muscle groups VII-IX, the appellant's 
muscle strength was 5 and no motor impairments were noted.  
The affected nerves were the ulnar, radial and median nerves.  
A sensory function report of the right upper extremity 
(thumb) revealed decreased vibration, absence of pain, 
decreased light touch and normal position sense.  The 
affected nerves were the radial and median nerves.  On 
detailed reflex examination of the peripheral nerve, right 
and left bicep and tricep reflexes were all 2+.  Findings 
were negative for muscle atrophy; abnormal muscle tone or 
bulk; and tremors, tics or other abnormal movements.  No 
joints functions were affected by the nerve disorder, and 
gait and balance were normal.  The examiner noted that the 
appellant's right thumb condition was associated with his 
diagnosis of sympathetic reflex dystrophy.  It was also noted 
that the appellant had a nerve dysfunction with neuritis and 
neuralgia.   

In order to establish a rating higher than 30 percent under 
Diagnostic Code 8515, the medical evidence would need to show 
incomplete paralysis of the median nerve at the level of 
severe.  The Board finds that this criterion has not been 
satisfied.  Although the appellant has indicated that he no 
longer buys shirts or pants with buttons or shoes that 
require tying, the Board finds that the totality his nerve 
symptoms, as summarized above, more closely approximates 
incomplete paralysis of moderate severity.  Based on the 
evidence of record, the appellant's overall picture of 
disability, to include consideration of the objective 
findings, does not rise to the level of severe.  In addition, 
there is no evidence of any worsening of the appellant's 
sympathetic reflex dystrophy since the previous VA 
examination in March 2003.  If anything, the evidence shows 
that there has been some improvement with his tremors, 
paresthesias and dysesthesias since he began taking his 
current medication.  Accordingly, the Board finds that an 
evaluation in excess of 30 percent disabling under Diagnostic 
Code 8515 is not warranted.  38 C.F.R. § 4.124a.  

The Board has considered other possible avenues for a higher 
rating.  Severe incomplete paralysis of the radial nerve on 
the major side is rated 50 percent disabling under Diagnostic 
Code 8514, and severe incomplete paralysis of the ulnar nerve 
on the major side is rated 40 percent disabling under 
Diagnostic Code 8516.  However, as discussed above, the 
appellant's nerve symptoms are not shown to be severe.  Thus, 
a higher rating is not warranted under Diagnostic Codes 8514 
and 8516.  

In light of the Board's conclusion that the criteria for a 
rating in excess of 30 percent have not been met at any time 
during the appeal, the rule of Fenderson, supra, for staged 
ratings is not for application.

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim for an increased 
rating for sympathetic reflex dystrophy.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

As a final note, the Board has considered whether a referral 
for extraschedular rating is warranted for the appellant's 
service-connected disabilities.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluations for the appellant's chronic right 
shoulder strain with atrophy of the rhomboid and trapezius 
muscles, and sympathetic reflex dystrophy are not inadequate.  
His complained-of symptoms are those contemplated by the 
rating criteria. There are no symptoms left uncompensated or 
unaccounted for by the assignment of a schedular rating.  It 
does not appear that the appellant has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluations for his level of impairment.  In other words, he 
does not have any symptoms from his service-connected 
disorders that are unusual or are different from those 
contemplated by the schedular criteria.  The available 
schedular evaluations for his service-connected disabilities 
are adequate.  Referral for extraschedular consideration is 
not warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.


ORDER

Entitlement to an evaluation in excess of 30 percent 
disabling for chronic right shoulder strain, posttraumatic, 
with atrophy of the rhomboid and trapezius muscles (dominant) 
is denied.

Entitlement to an evaluation in excess of 30 percent 
disabling for sympathetic reflex dystrophy (previously 
neurological findings of hypesthesia, dysesthesias and tremor 
right thumb, with numbness in right hand and right thumb 
tremor) is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


